DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16/913,399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced copending application and the instant application are claiming common subject matter, as follows: a blood pressure measuring device comprising: a device main body; a curler configured to bend along a circumferential direction of a wrist of a living body, including one end and another end separated from each other, also configured to come into contact with a portion of the wrist at least between a dorsal side and a palmar side, and further configured to be fixed to the device main body; a strap provided to the device main body, configured to cover an outer surface of the curler, and further configured to be mounted on the wrist; a sensing cuff arranged in a region of the wrist where arteries exist; a back plate provided on a side of the sensing cuff nearer to the curler and extending in a circumferential direction of the wrist; a rubber plate provided between the curler and the back plate and configured to elastically deform; a pressing cuff provided on a side of the curler nearer to the strap and configured to press the sensing cuff; and a cuff provided on a side of the curler nearer to the living body and arranged on the dorsal side of the wrist.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Karo et al (US 2006/0135872 A1, hereinafter Karo) in view of Itonaga et al (US 6,336,901 Bl, cited in applicant 06/26/2020 IDS, hereinafter Itonaga), and Takahashi et al (US 8,206,310 B2, hereinafter Takahashi).

Regarding Claim 1, Karo discloses a blood pressure measuring device comprising: 
a device main body (Element 110, Fig. 1);
a curler (Element 160, Fig. 2) configured to (the examiner notes this is functional language, i.e., simply means “capable of”) bend along a circumferential direction of a wrist of a living body (See Fig. 2), including one end and another end separated from each other (See Fig. 2), and further configured to be fixed to the device main body (See Fig. 2);
a strap (Elements 140, 141, and 142, Fig. 2) provided to the device main body (See Fig. 2), configured to (the examiner notes this is functional language, i.e., simply means “capable of”) cover an outer surface of the curler (See Fig. 2), and further configured to (the examiner notes this is functional language, i.e., simply means “capable of”) be mounted on the wrist (See Fig. 2; [0039]); and
a sensing cuff (Element 150, Fig. 2) arranged in a region of the wrist where arteries exist (it is capable for the apparatus to be worn in such a way that this occurs).  
Karo discloses the claimed invention except for expressly disclosing the curler also configured to come into contact with a portion of the wrist at least between a dorsal side and a palmar side;
15a back plate provided between the curler and the sensing cuff and extending in a circumferential direction of the wrist; 
a pressing cuff provided on a side of the curler nearer to the strap and configured to press the sensing 20cuff; and 
a cuff provided on a side of the curler nearer to the living body and arranged on the dorsal side of the wrist.  
However, Itonaga teaches a back plate (Element 14, Fig. 3) provided between two cuffs and extending in a circumferential direction of the wrist (See Fig. 3); and
a pressing cuff (Element 12, Fig. 3) configured to press the sensing 20cuff (the examiner notes this is functional language, i.e., simply means “capable of”; See Fig. 3, the pressing cuff could press the sensing cuff). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the back plate and pressing cuff of Itonaga to the device of Karo, wherein the pressing cuff is on the side of the curler farther from the living body, and the back plate is on the side of the curler closer to the living body, wherein both the pressing cuff and the back plate are on the side of the sensing cuff farther from the living body, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressing cuff on a side of the curler nearer to the strap and configure the curler to come into contact with a portion of the wrist at least between a dorsal side and a palmar side because there are a limited number of arrangements for multiple cuffs and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Takahashi teaches a cuff arranged on a dorsal side of the wrist (Element 8, Fig. 3; one of these elements 8, which go all the way around the wrist, would be on the dorsal side of the wrist). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an extra cuff to the device of Karo (i.e. specifically the dorsal side element 8 of Takahashi to the dorsal side of the cuff of Karo), because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. The cuff on the dorsal side could function as an extra compressing or fixing cuff, as taught by Takahashi (Col. 5, line 59). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff on a side of the curler nearer to the living body because there are a limited number of arrangements for multiple cuffs and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.
Regarding Claim 3, modified Karo discloses the blood pressure measuring device according to- 52 - claim 1. Modified Karo does not expressly disclose wherein a thickness of the cuff in a direction of inflating from the curler toward the wrist is larger than those of the pressing cuff and the sensing cuff. However, Takahashi teaches wherein a thickness of the cuff is larger than those of the pressing cuff and the sensing cuff (See Fig. 3 of Takahashi; the air bladder used from Takahashi is designed to be larger and thicker than the cuffs of both Karo and Itonaga). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thicker extra cuff to the device of Karo, because all of the claimed elements are well known, understood, and conventional (WURC) in the prior art and one skilled in the art of blood pressure devices and one of ordinary skill in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. Due to the limited number of possible arrangements, it also would have been obvious to make the cuff thicker in a direction of inflating from the curler toward the wrist.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karo in view of Itonaga and Takahashi, and further in view of Basu et al (US 2018/0199830 Al, hereinafter Basu).
Regarding Claim 2, modified Karo discloses the blood pressure measuring device according to claim 1. Modified Karo discloses the claimed invention except for expressly disclosing a flat plate provided between 25the curler and the back plate and arranged in a region of the wrist where a tendon exists.  However, Basu teaches a flat plate (Element 1026, Fig. 10) arranged in a region of the wrist where a tendon exists (See Fig. 10; element 1026 is near the region of the wrist where element 1012 is; Element 1012 is a flexor carpi radius tendon, [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a flat plate to the device of Itonaga, because this allows the sensing device (in this case, the sensing cuff) to remain in place relative to the skin of the user while the tendon of the user moves, as taught by Basu ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flat plate between 25the curler and the back plate because there are a limited number of arrangements for multiple cuffs, a flat plate, a back plate, and a curler on a wrist-mounted device, and one of ordinary skill in the art could have pursued the known potential arrangements with a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691